Title: From George Washington to John Jay, 24 March 1779
From: Washington, George
To: Jay, John


Sir
Head Quarters Middle Brook March the 24: 1779
I have been honoured, in due order, with Your Excellency’s several Favors of the 15. 17 & 19 Instant with the Papers to which they refer.
I shall direct the earliest Returns to be made, that circumstances will admit, of the Officers—Soldiers &c., who are the Objects of the Act of the 15th—and will transmit them to the Board of War. Captain Greene’s case shall also have my attention—and his release be effected among the first Officers, if an exchange is agreed on—and there shall be no objections on the part of the Enemy.
With respect to the Act of the 16th for inlisting Waggoners, I beg leave to observe that the Quarter Master General is decided in his opinion, that it is too limited to produce the salutary and beneficial consequences intended by it. A copy of his Letter, upon the occasion, I take the liberty to inclose, as his reasonings are full and founded in his own experience. It is an interesting point—and I am persuaded it will receive an early determination. I have the Honor to be with the highest respect & esteem Yr Excellency’s most Obed. servant
Go: Washington
